Dewey, J.
Case. Plea, not guilty. "Verdict and judgment for the plaintiffs below.
On the calling of the cause, the defendant put in a plea in abatement for a misnomer, stating that he was sued by the Christian name of William, when in fact his Christian name was Boston. The plaintiffs admitting the plea to be true, and having proved that the process had been served on the real defendant Boston. Weaver, moved for leave to amend *6the declaration by striking out William and inserting Boston. The motion was granted, and the declaration immediately amended accordingly; whereupon the defendant pleaded the general issue and went to trial.
M. G. Bright, for the plaintiff.
The error complained of is the leave to amend the declaration.
We think, however, the leave was correctly given. The statute provides that the Court, in which any action! is pending, may give leave to amend any process, pleading, or proceeding in such action, either in form or substance, for the furtherance of justice, at the costs of the party amending, at any time before commencing the trial. R. S. 1843, p. 713. The amendment allowed saved delay and was evidently in furtherance of justice. It was therefore within the provision of the statute.

Per Curiam.

The judgment is affirmed with costs.